ACCEPTED
                                                                                         04-14-00758-CV
                                                                             FOURTH COURT OF APPEALS
                                                                                  SAN ANTONIO, TEXAS
                                                                                     8/4/2015 6:27:23 PM
                                                                                          KEITH HOTTLE
                                                                                                  CLERK

                               NO. 04-14-00758-CV

                                                                       FILED IN
                                                                4th COURT OF APPEALS
                    IN THE COURT OF APPEALS                      SAN ANTONIO, TEXAS
            FOURTH COURT OF APPEALS DISTRICT OF                 TEXAS
                                                                08/04/15 6:27:23 PM
                       SAN ANTONIO, TEXAS                         KEITH E. HOTTLE
                                                                        Clerk



                     JOHN A. LANCE, DEBRA L. LANCE,
                     F.D. FRANKS AND HELEN FRANKS

                                                      APPELLANTS

                                         V.

      JUDITH AND TERRY ROBINSON, GARY AND BRENDA FEST,
             VIRGINIA GRAY, BUTCH TOWNSEND AND
    BEXAR-MEDINA-ATASCOSA COUNTIES WATER CONTROL AND
                  IMPROVEMENT DISTRICT NO. 1

                                                       APPELLEES


    APPELLANTS’ UNOPPOSED FIRST MOTION FOR EXTENSION
         OF TIME TO FILE APPELLANTS’ REPLY BRIEF



TO THE HONORABLE JUSTICES OF THE COURT:

      JOHN A LANCE, DEBRA L. LANCE, F.D. FRANKS and HELEN

FRANKS, Appellants, submit their First Unopposed Motion for Extension of Time

to File Appellants’ Reply Brief and in support of this motion state as follows:

      1.     Appellees, JUDITH AND TERRY ROBINSON, GARY AND

BRENDA FEST, VIRGINIA GRAY, BUTCH TOWNSEND and BEXAR-
MEDINA-ATASCOSA              COUNTIES          WATER          CONTROL         AND

IMPROVEMENT DISTRICT NO. 1, filed their Amended Brief on July 16, 2015.

Appellants’ Reply Brief is due August 5, 2015.

      2.    This motion is filed prior to the expiration of this due date.

      3.    The undersigned has conferred with the attorneys for Appellees and

this motion is unopposed.

      4.    Appellants request an additional twenty-three (23) days to file their

Appellants’ Reply Brief, extending the time to August 28, 2015.

      5.    No extension has previously been granted.

      6.    The undersigned is responsible for the preparation of this Appellants’

Reply Brief. The undersigned has been engaged in the preparation of the Brief on

the Merits in Gonzales v. Sloan, No. 14-1015, pending in the Supreme Court of

Texas. The undersigned has further been engaged in providing litigation support in

numerous trial courts and in conducting numerous mediations.

      7.    This extension request is not filed for purposes of delay.

                                     PRAYER

      Appellants ask this Court to grant their motion extending the deadline to file

their Appellants’ Reply Brief to August 28, 2015.




                                         2
Respectfully submitted,

Cynthia Cox Payne
Texas Bar No. 24001935
P.O. Box 1178
1118 Main Street
Bandera, TX 78003
(830) 796-7030 – Phone
(830) 796-7945 – Fax
cpayne@paynelawfirm.net
John D. Payne
Texas Bar No. 15658500
P.O. Box 1178
1118 Main Street
Bandera, TX 78003
(830) 796-7030 – Phone
(830) 796-7945 – Fax
jpayne@paynelawfirm.net

LAW OFFICE OF DAN POZZA
239 E. Commerce Street
San Antonio, TX 78205
(210) 226-8888 – Phone
(210) 224-6373 – Fax
danpozza@yahoo.com



/s/Dan Pozza
State Bar No. 16224800

ATTORNEYS FOR APPELLANTS




  3
                        CERTIFICATE OF SERVICE

      I hereby that a true and correct copy of the above and foregoing document
has been delivered via e-mail transmission on this 5th day of August, 2015, to:

Stephan B. Rogers
Ross S. Elliott
Rogers & Moore
309 Water Street, Suite 114
Boerne, Texas 78006
Attorney for Plaintiffs
srogerslaw@gmail.com

Attorneys for Judith and Terry Robinson, Gary and
Brenda Fest, Virginia Gray and Butch Townsend

Edward Hecker
GOSTOMSKI & HECKER
607 Urban Loop
San Antonio, Texas 78204
ed@ghlawyers.net

Attorney for Bexar-Medina-Atascosa Counties
Water Control and Improvement District No. 1



                                    /s/Dan Pozza




                                       4